Citation Nr: 1732191	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  07-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a recurrent bilateral foot disorder to include pes planus and heel spurs.  

3.  Entitlement to service connection for a recurrent respiratory disability manifested by dyspnea.  

4.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's urticaria.  

5.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 to April 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss, lumbosacral spine injury residuals, head injury residuals, and hypertension and denied service connection for heel spurs, skin rashes and hives claimed as the result of an undiagnosed illness, memory loss and loss of concentration claimed as the result of an undiagnosed illness, and smoke sensitivity claimed as the result of an undiagnosed illness.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

In September 2010, the Board determined that the Veteran had withdrawn his appeal from the determination that new and material evidence had not been received to reopen his claim of service connection for bilateral hearing loss; dismissed that issue; determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for lumbosacral spine injury residuals, head injury residuals, and hypertension; and  remanded a recurrent lumbosacral spine disorder, recurrent head injury residuals, hypertension, a recurrent foot disorder, a recurrent skin disorder to include skin rashes and hives claimed as the result of an undiagnosed illness, a recurrent disability manifested by memory loss and loss of concentration claimed as the result of an undiagnosed illness, and a recurrent disability manifested by smoke sensitivity claimed as the result of an undiagnosed illness to the Agency of Original Jurisdiction (AOJ) for additional action.  

In July 2016, the AOJ granted service connection for urticaria; assigned a 30 percent evaluation for that disability; effectuated that award as of August 5, 2004; granted service connection for traumatic brain injury (TBI) residuals to include memory loss and loss of concentration; assigned a 30 percent evaluation for that disability; effectuated that award as of October 23, 2008; granted service connection for lumbar spine degenerative disc disease; assigned a 10 percent evaluation for that disability; and effectuated the award as of August 5, 2004.  In October 2016, the Veteran submitted a notice of disagreement (NOD) with the evaluations assigned for both his urticaria and his lumbar spine degenerative disc disease.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1   (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  Hypertension has been shown to have originated during active service.  

2.  Bilateral pes planus and heel spurs were initially manifested during active service.  

3.  Service connection is currently in effect for urticaria, TBI residuals to include memory loss and loss of concentration, migraine headaches, lumbar spine degenerative disc disease, and right knee chondromalacia patella.  

4.  A recurrent respiratory disability manifested by dyspnea is etiologically related to the Veteran's service-connected urticaria.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  

2.  The criteria for service connection for bilateral pes planus and bilateral heel spurs have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  

3.  The criteria for service connection for a recurrent respiratory disability manifested by dyspnea are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for hypertension, bilateral pes planus, bilateral heel spurs, and a recurrent respiratory disorder manifested by dyspnea.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to those issues.  


II.  Hypertension

The Veteran asserts that service connection for hypertension is warranted as the claimed disorder was initially manifested during active service.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

The Veteran's service treatment records reflect that he was noted to have elevated blood pressure readings.  An October 1985 treatment record notes that the Veteran exhibited a blood pressure reading of 154/92.  A May 198 treatment record states that a blood pressure reading of 148/110 was reported.  An October 1991 treatment entry states that "high blood pressure has read high off and on over the last 8 months."  

The report of a May 1992 examination for compensation purposes reflects that the Veteran presented a history of in-service elevated blood pressure readings.  On examination, the Veteran exhibited blood pressure readings of 130/88 and 126/88.  An impression of blood pressure readings "within normal range at this time" was advanced.  

A May 2007 written statement from R. Henderson, M.D., relates that "his hypertension dates back to service at Ft. Bragg, NC in 1981."  A May 2007 written statement from E. Stanfield, M.D, conveys that she was the Veteran's treating physician and had reviewed all relevant clinical documentation.  The doctor opined that "it is my medical opinion as a medical doctor and his company physician that his current diagnoses, illnesses, injuries, and/or treatment for: ... hypertension (high blood pressure) are connected and a result of his service in the Army and/or the Gu1f War."  

At the April 2010 Board hearing, the Veteran testified that he exhibited numerous elevated blood pressure readings during active service which his private physicians found to be related to his diagnosed hypertension.  

A March 2011 written statement from J. Shelton, M.D., states that he had reviewed the clinical documentation of record and concluded that the Veteran's hypertension originated during the course of active service.  

The report of an August 2011 VA hypertension examination states that the Veteran was diagnosed with hypertension.  

A September 2016 written statement from D. Lee, M.D., conveys that he had reviewed the relevant clinical documentation.  The doctor opined that the Veteran's "high blood pressure ... more likely than not to have originated in or is a result of his service in the military and/or Gulf War.  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's hypertension arose during active service.  The service treatment records document that the Veteran was found to have elevated blood pressure on multiple occasions.  The Veteran was diagnosed with recurrent hypertension following service separation.  Multiple private physicians have concluded that the Veteran's diagnosed hypertension originated during active service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for hypertension.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


III.  Bilateral Foot Disability

The Veteran contends that service connection for a recurrent bilateral foot disability is warranted as the claimed disability was initially manifested during active service.  
The Veteran's service treatment records reflect that he was seen for bilateral foot complaints.  A September 1988 treatment entry states that the Veteran exhibited an inflamed heel.  An impression of a heel spur was advanced.  The report of an April 1992 physical evaluation states that the Veteran complained of bilateral foot trouble and right heel pain associated with running.  He was diagnosed with moderate pes planus.  

The report of a February 2011 VA foot examination states that the Veteran was diagnosed with bilateral pes planus and bilateral heel spur syndrome.  

Bilateral pes planus and heel spurs were initially diagnosed during active service and again upon post-service VA examination.  Therefore, the Board finds that service connection for both bilateral pes planus and bilateral heel spurs.  


IV.  Respiratory Disability

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection is currently in effect for urticaria, TBI residuals to include memory loss and loss of concentration, migraine headaches, lumbar spine degenerative disc disease, and right knee chondromalacia patella.  

The report of a February 2010 VA respiratory examination states that the Veteran presented a history of intermittent "shortness of breath associated with hives [urticaria] after sun exposure."  The Veteran was diagnosed with dyspnea.  The examiner opined that the diagnosed dyspnea was "associated with hives after sun exposure, temporarily interferes with completion of activities."  

While not a model of clarity, the February 2010 VA respiratory examination report conveys that the Veteran was diagnosed with a recurrent respiratory disability manifested by dyspnea secondary to his service-connected urticaria.  Given such examination findings, the Board concludes that the evidence is in at least equipoise as to whether the Veteran's diagnosed respiratory disability is etiologically related to his service-connected urticaria.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board determines that service connection for a recurrent respiratory disability manifested by dyspnea is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310(a).  


ORDER

Service connection for hypertension is granted. 

Service connection for bilateral pes planus and bilateral heel spurs is granted.  

Service connection for a recurrent respiratory disability manifested by dyspnea is granted. 


REMAND

The Veteran has submitted timely NODs with the initial evaluations of his urticaria and his lumbar spine degenerative disc disease.  A statement of the case (SOC) which addresses those issues has not been issued.  Where a Veteran has submitted a timely NOD and a SOC has not been issued, the Board must remand for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC which addresses the issues of entitlement to an initial evaluation in excess of 30 percent for the Veteran's urticaria and an initial evaluation in excess of 10 percent for his lumbar spine degenerative disc disease.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return that claim to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


